COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


CLEVER RISCO
                                                                    MEMORANDUM OPINION *
v.     Record No. 0889-11-4                                              PER CURIAM
                                                                       OCTOBER 25, 2011
VIRGINIA EMPLOYMENT COMMISSION AND
 ENVIRONAMICS, INC.


                      FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                   Jan L. Brodie, Judge

                 (Thomas F. Hennessy; Leiser, Leiser & Hennessy, PLLC, on brief),
                 for appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Elizabeth B. Peay,
                 Assistant Attorney General, on brief), for appellee Virginia
                 Employment Commission.

                 No brief for appellee Environamics, Inc.


       Clever Risco appeals the decision by the circuit court affirming a decision by the Virginia

Employment Commission (commission) that (a) disqualified him from unemployment

compensation due to misconduct connected with work and (b) held that he received a fair and

impartial hearing. We have reviewed the record, the circuit court’s order, and the commission’s

opinion and find that this appeal is without merit. Accordingly, we affirm for the reasons stated by

the commission in its final opinion, see Risco v. Environamics, Inc., Comm’n Decision 91522-C

(Dec. 9, 2010), as affirmed by the circuit court, see Risco v. Virginia Emp’t Comm’n, Case No.

CL-2011-0000203 (Apr. 1, 2011). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the material before this Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                            Affirmed.




                                                -2-